NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   GERALD ALLEN WILSON, Petitioner.

                         No. 1 CA-CR 13-0168 PRPC
                                FILED 07-31-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-132574-002
                  The Honorable Joseph C. Welty, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Arthur G. Hazelton, Jr.
Counsel for Respondent

Gerald Allen Wilson, Kingman
Petitioner
                            STATE v. WILSON
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Presiding Judge Maurice Portley and Judge Michael J. Brown
joined.


J O H N S E N, Chief Judge:

¶1           Gerald Allen Wilson petitions this court for review from the
dismissal of his petition for post-conviction relief. We grant review and
deny relief.

¶2            A jury convicted Wilson of two counts each of possession or
use of dangerous drugs, possession of drug paraphernalia and
misconduct involving weapons. The superior court sentenced Wilson to
an aggregate term of 14 years' imprisonment, and we affirmed his
convictions and sentences on direct appeal. State v. Wilson, 1 CA-CR 11-
0292, ¶¶ 1, 21 (Ariz. App. Apr. 12, 2012). Wilson filed a pro se petition for
post-conviction relief after his counsel found no colorable claim for relief.
The superior court summarily dismissed the petition and Wilson now
seeks review. We have jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c).

¶3             Wilson's petition for review lists fifteen separate issues, yet
he provides little or no supporting argument, no supporting legal
authority and no citation to the record for most of those issues. A petition
for review may not incorporate by reference any issue or argument.
Further, the petition must set forth specific claims, present sufficient
argument supported by legal authority and include citation to the record.
State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz. R.
Crim. P. 32.5, 32.9(c). "[C]ompliance with Rule 32 is not a mere formality."
Canion v. Cole, 210 Ariz. 598, 600, ¶ 11, 115 P.3d 1261, 1263 (2005). A
petitioner must "strictly comply" with Rule 32 in order to be entitled to
relief. Id. Therefore, we address only those issues for which Wilson sets
forth specific claims he supports with sufficient argument and citation to
both legal authority and the record. Wilson has abandoned and waived
the issues he does not properly present and support.

¶4          Wilson argues the superior court erred when it failed to
suppress evidence on various grounds and when it admitted "tainted"


                                      2
                           STATE v. WILSON
                          Decision of the Court

evidence. He further argues there was insufficient evidence to support his
conviction for misconduct involving weapons as charged in count two.
Wilson challenged the court's failure to suppress evidence on direct
appeal and could have raised the other issues on direct appeal. Any claim
a defendant raised or could have raised on direct appeal is precluded.
Ariz. R. Crim. P. 32.2(a). None of the exceptions in Rule 32.2(b) applies.

¶5            Wilson also argues his trial counsel was ineffective for
various reasons. To state a colorable claim of ineffective assistance of
counsel, a defendant must show that counsel's performance fell below
objectively reasonable standards and that the deficient performance
prejudiced the defendant. Strickland v. Washington, 466 U.S. 668, 687
(1984). Wilson argues his trial counsel should have offered in evidence
photographs to show that swords and other weapons were affixed to the
wall of the home at the time of the search. We will not consider that
argument, however, because he did not present it in the petition he filed
in the superior court. See Ariz. R. Crim. P. 32.9(c) (providing for this
court’s “review of the actions of the trial court”). Otherwise, Wilson does
not sufficiently identify what counsel did or failed to do, how counsel's
action or inaction fell below objectively reasonable standards or how any
action or inaction of counsel prejudiced him. Wilson has, therefore, failed
to state any colorable claims for relief based on ineffective assistance of
counsel.

¶6            We grant review and deny relief. All other issues Wilson
references in his petition for review that we have not addressed above are
abandoned and waived because he failed to provide sufficient argument
and/or citation to both legal authority and the record.




                                  :gsh




                                    3